OPINION
By THE COURT
Walter Sharp, a soldier in the World War carrying war risk insurance, died intestate in France on September 29, 1918. Lola G. Sharp, his mother, was designated as beneficiary in the insurance contract. The soldier was never married aiyl had no brother or sister, but left surviving his father, George Matthew Sharp and his mother, Lola G. Sharp. The father of the soldier died on November 23, 1931, intestate. The soldier’s mother, the beneficiary, died on March 15, 1933, testate, willing her property to one of her brothers. The commuted value of the insurance was paid, on the death of the soldier’s mother, to his administrator.
The trial court held that the fund would pass under the laws of descent and distribution of Ohio in force at the date of the soldier’s death. The plaintiffs in error contend that it would pass under the laws of Ohio in force at the date of the death of the beneficiary. The decision of the *514Court of Common Pleas was correct and the judgment is affirmed on authority of Singleton et v Cheek et, 248 U. S. 493; Palmer v Mitchell, 117 Oh St, 87 and Ferneau et v Unckrich, Admr., decided by this court on March 6th, 1933, (14 Abs 351), 39 Court of Appeals Opinions, Sixth District, unreported, p. 273.
Judgment affirmed.
RICHARDS, WILLIAMS and LLOYD, JJ, concur.